Rice, P. J.,
dissenting:
It is to be noticed that this case was tried by the court without a jury. It is needless, to say that the judge’s findings of fact, if there was any evidence to support them, are as conclusive upon appeal as a verdict of a jury. In order to reverse this judgment we must overturn the judge’s finding that the 207 acres of land assessed and sold in the name of Thomas Carothers was the land covered by the James Carothers warrant and survey. I am unable-to concur in the conclusion that this finding of fact is wholly unwarranted by evidence in the case. In addition to the facts stated in the opinion of the learned judge below, it is not out of place to call attention to the evidence tending to show that the commissioners appointed to run the county line designated this 207-acre tract as the Thomas Carothers tract in the map which they filed, that there is no tract in the warranty name Thomas Carothers, that it was known in the community by the name Thomas Carothers, that from 1878 to 1882 this tract was assessed in the name of Thomas Carothers, and also from 1884 to 1899 it was so assessed. Taking the evidence as a whole I do not think we can say as matter of law that the assessment was not sufficient to lead to identification. “ In making out an actual assessment of unseated land which has been sold for taxes, much liberality has always been shown by the courts in receiving evidence. . . . Until all the evidence bearing upon the question of assessment is in, it would be unsafe for the court to pronounce its effect.” Agnew, J.', in Lyman v. Philadelphia, 56 Pa. 488. As illustration of the principle, land lying in one township may pass under an assessment and sale for taxes ' describing it as lying in another, provided there are other means of description sufficient to identify the land, “of which, generally, the jury are the judges Stewart v. Shoenfelt, 13 S. & R. 360; Miller v. Hale, 26 Pa. 432. In McClements v. Downey, 2 Pa. Superior Ct. 443, we said: “ The authorities agree, if we understand them correctly, that an assessment is not required to contain in itself all the circumstances which are necessary and sufficient to identify the land without resort to other evidence. It must *349be ‘ a source of identification ’; it must “ lead to identification.’ For example, if the assessment be in the name of some person who has been an occupant of the land, or of some person who has claimed title to the land, those facts need not, and ordinarily would not, appear on the face of the assessment, but may be proved by evidence aliun.de. Where the circumstances which are relied on to show the association of the name given in the assessment with the land claimed, rest in parol, as they must in many cases, the question of identification must necessarily be submitted to the jury as a question of fact: Franklin Coal Co. v. Bertels, 109 Pa. 550; Woodside v. Wilson, 32 Pa. 52.”
The foregoing suggestions indicate tbe reasons which impel me to the conclusion that the judgment of the court below should be affirmed.
Orlady, J., joins in the dissent.